VIA ELECTRONIC TRANSMISSION November 2, 2010 TO ALL APPLICABLE EXCHANGES AND COMMISSIONS: RE: LIVEREEL MEDIA CORPORATION Confirmation of Notice of Record and Meeting Dates We are pleased to confirm that Notice of Record and Meeting Dates was sent to The Canadian Depository for Securities. We advise the following with respect to the Annual General Meeting of Securityholders for LIVEREEL MEDIA CORPORATION. 1. ISIN: CA5381511016 CUSIP: 2. Date Fixed for the Meeting: December 15, 2010 3. Record Date For Notice: November 15, 2010 4. Record Date For Voting: November 15, 2010 5. Beneficial Ownership Determination Date: November 15, 2010 6. Classes or Series of Securities that entitle the holder to receive Notice of the Meeting: Common Shares 7. Classes of Series of Securities that entitle the holder to vote at the meeting: Common Shares 8. Business to be conducted at the meeting: Annual General Yours Truly, EQUITY FINANCIAL TRUST COMPANY Michael Lee Manager, Client Relations Telephone: 416-361-0930 ext.236 mlee@equityfinancialtrust.com c.c. Jenn Javier, Administrator, Client Relations EquityFinancialTrust.com
